Co So NI TNO OH SP YY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:20-mj-0O0056-VCF Document 24 Filed 01/22/21 Page 1of5

 

 

 

 

 

 

 

 

RECEIVED
—frereo SERVED ON
—_— COUNSEL/PARTIES OF RECORD
RENE L. VALLADARES JAN 22 2021
Federal Public Defender
Nevada State Bar No. 11479
REBECCA A. LEVY CLERK US DISTRICT COURT
Assistant Federal Public Defender DISTRICT 0 DEPUTY
411 E. Bonneville, Ste. 250 BY:
Las Vegas, Nevada 89101
(702) 388-6577/Phone
(702) 388-6261/Fax
rebecca_levy@fd.org
Attorney for Aaron Wade Ferguson
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-00056-VCF
Plaintiff. ORDER {TO CONTINUE
PRELIMINARY HEARING
v. (Seventh Request)
AARON WADE FERGUSON,
Defendant.

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and __ between
Nicholas A. Trutanich, United States Attorney, and Bianca R. Pucci, Assistant United States
Attorney, counsel for the United Stated of America, and Rene L. Valladares, Federal
Public Defender, and Rebecca A. Levy. Assistant Federal Public Defender, counsel for
Aaron Wade Ferguson, that the Preliminary Hearing currently scheduled on Tuesday,
January 26, 2021 at 4:00 p.m.. be vacated and continued to a date and time convenient to the
Court, however no sooner than ninety (90) days.

This Stipulation is entered into for the following reasons:

 
So CO SN DOW AW BP WD HN

NO MN NO NN RN RO Rm mmm mee
Nn Un FF WO NY —|§& D3DF OD BH ND DB Wn FPF WwW NY | O&O

 

 

Case 2:20-mj-O0056-VCF Document 24 Filed 01/22/21 Page 2 of 5

1. On March 11, 2020, the World Health Organization officially classified
COVID-19 a pandemic.' Governor Steve Sisolak declared a State of Emergency in Nevada on
March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events
consisting of 10 or more people be postponed or cancelled throughout the United States.”

2. In response to the COVID-19 pandemic, this Court issued a series of Temporary
General Orders changing how the Court Operates to do its part to contain the spread of the
virus. Amended Temporary General Order 2020-03. In Temporary General Order 2020-03. the
Court continued all jury trials until April 10, 2020, pending further order. /d. Then, on
April 9, 2020, this Court amended Temporary General Order 2020-03 stating that “[t]he Court
has determined that jury trials must be further postponed in light of the COVID-19 pandemic,
and each presiding judge will address any needed continuance of trial in their individual cases.”
Amended Temporary General Order 2020-03. On August 27, 2020, Chief Judge Du entered
Second Amended General Order 2020-03, which allows courtrooms to incrementally begin to hold
jury trials in accordance with the Court’s internal plan for resuming jury trials.

3. In light of this pandemic, the growing number of infected individuals in the State
of Nevada and worldwide. and the CDC’s recommendations. counsel for the defendant needs
additional time to review the discovery and conduct investigation in this case in order to
determine whether there are any issues that must be litigated prior to the case proceeding to
preliminary hearing or otherwise.

4. The Defendant is in custody and does not object to the continuance.

5. The parties agree to the continuance.

 

' WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
at-the-media-briefing-on-covid-19--- 1 1-march-2020.

* Center for Disease Control: COVID-19 https://www.cde.gov/coronavirus/2019-
ncov/community/large-events/ (last visited Mar. 24, 2020).

 
So 0 OO sS DO OA BP YD NH

NN we NO N N N NO | —|— F— FF =e | FEF OES ES
Nn WO FPF WY NY —|§ TD O fF HN DB Ww F&F WD Ne

Case 2:20-mj-O0056-VCF Document 24 Filed 01/22/21 Page 3 of 5

6. This continuance is not sought for purposes of delay, but to account for the
necessary social-distancing in light of the COVID-2019 public health emergency, to allow the
defense adequate time to prepare following the resolution of this public health emergency, to
allow counsel for defendant sufficient time within which to be able to effectively complete
investigation of the discovery materials provided.

7. Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge may
extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a showing of good
cause taking into account the public interest in the prompt disposition of criminal cases.
Because of the COVID-19 pandemic, and the resulting various closures and resource
limitations, good cause exists to allow the defense more time to prepare for the preliminary
hearing.

8. Additionally, denial of this request for continuance could result in a miscarriage
of justice. The additional time requested by this Stipulation is excludable in computing the time
within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18. United
States Code, Section 3161(b) and (h)(7)(A), considering the factors under Title 18, United
States Code, Section 3161(h)(7)(B)Q), (iv).

This is the seventh request for continuance filed herein.

DATED this 22" day of January 2021.

 

 

RENE L. VALLADARES
Federal Public Defender

/s/ Rebecca A. Levy
By

 

REBECCA A. LEVY

Assistant Federal Public Defender

NICHOLAS A. TRUTANICH
United States Attorney

/8/ Bianca R. Pucci
By

 

BIANCA R. PUCCI
Assistant United States Attorney

 
oe)

oO eo SI HN AH HS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-mj-0O0056-VCF Document 24 Filed 01/22/21 Page 4of5

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-00056-VCF
Plaintiff, FINDINGS OF FACT AND ORDER
v.
AARON WADE FERGUSON,
Defendant.
FINDINGS OF FACT

Based on the pending Stipulation between the defense and the government, and good
cause appearing therefore. the Court hereby finds that:

1. To account for the necessary social-distancing in light of the COVID-2019
public health emergency and with the defendant’s consent, the preliminary hearing in this case
should be continued for good cause. The additional time requested herein is also sought to
permit defendant time to review discovery and conduct investigation in this case in order to
determine whether there are any issues that must be litigated prior to the case proceeding to

preliminary hearing or otherwise.

2. The parties agree to this continuance.
3. The defendant is incarcerated but does not object to the continuance.
4, The additional time requested herein is not sought for purposes of delay. but

merely to allow counsel for the defendant sufficient time within which to be able to effective
and complete investigation of the discovery materials provided by the government.

5. Denial of this request could result in a miscarriage of justice, and the ends of
justice served by granting this request outweigh the best interest of the public and the defendant

in a speedy trial.

 
Oo Oo ST DO WH FSF WD NO

bo NO bo NO NO NO ho _ — — —_ — — _ — — —
ON i > wa tw mt Co \O Co ~~ ON ws > ww nN — So

 

 

Case 2:20-mj-0O0056-VCF Document 24 Filed 01/22/21 Page 5of5

6. The additional time requested by this stipulation is excludable in computing the
time within which the indictment must be filed pursuant to Federal Rules of Criminal Procedure
5.1(d), the Speedy Trial Act, Title 18, United States Code, Section 3161(b), and considering
the factors under Title 18. United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

ORDER

IT IS THERFORE ORDERED that the Preliminary Hearing currently scheduled on

Tuesday, January 26, 2021 at the hour of 4:00 p.m., be vacated and continued to

May 10, 2021 at 4:00 PM in LV Courtroom 3d before Magistrate Judge Cam Ferenbach.
DATED this 22 _ day of January 2021.

 

 

UNITED STATES MAGISTRATE JUDGE

 
